ITish, P. J.
An indictment framed-under the provisions of the Penal Code, § 234, making it a felony to utter a forged “ order for money or goods, or other thing of value,” charged the accused with uttering a forged order, the tenor of which was as follows : “ Please let Minnie have that dress but not the wase for i dontowe but $3d and i will see to your getting the money. . . . it will be all-rightHeld, that the order itself sufficiently indicated that the dress was of value, as against a motion in arrest of judgment on the ground that the indictment failed to allege the value of the dress, or that it was an article of value. Judgment affirmed.

All the Justices concur.